United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0910
Issued: August 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 20, 2017 appellant filed a timely appeal from a January 11, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish disability for eight
hours on November 25, 2016 due to her accepted employment injury.
FACTUAL HISTORY
On March 1, 2000 appellant, then a 42-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that she injured her lower back and left leg loading mail into a jeep

1

5 U.S.C. § 8101 et seq.

at work. OWCP accepted appellant’s claim on March 15, 2000 for lumbar strain. It authorized
wage-loss compensation.
Appellant accepted a light-duty position at the employing establishment as a modified
carrier effective November 17, 2001. By decision dated March 14, 2002, OWCP found that the
modified carrier position fairly and reasonably represented her wage-earning capacity and
reduced her compensation benefits to zero based on her actual earnings.
Appellant filed claims for intermittent wage-loss compensation (Form CA-7) beginning
June 25, 2002, which OWCP authorized.
Appellant filed a notice of recurrence of disability (Form CA-2a) on September 26, 2005
and listed her date of recurrence as January 7, 2005. She asserted that she was required to
exceed her restrictions at work. OWCP authorized wage-loss compensation beginning
October 15, 2005 and on December 13, 2005 appellant was placed on the periodic rolls. It
thereafter accepted the additional conditions of displacement of lumbar intervertebral disc at
L4-5 and L5-S1. Appellant returned to light-duty work at the employing establishment on
January 25, 2006. She requested and received intermittent periods of wage-loss compensation.
On October 24, 2006 appellant underwent an authorized left L4-5 lateral microdiscectomy and
was placed on total disability.
Appellant accepted a modified full-time work assignment at the employing establishment
on April 18, 2007. By decision dated June 29, 2007, OWCP found that appellant’s new modified
position, effective April 18, 2007, fairly and reasonably represented her wage-earning capacity.
OWCP reduced appellant’s compensation benefits to zero based on her actual earnings.
Appellant filed a claim for compensation (Form CA-7) requesting wage-loss
compensation beginning February 10, 2009. On November 16, 2009 OWCP accepted that
appellant sustained a recurrence of disability on February 10, 2009, authorized compensation
benefits, and modified the June 29, 2007 wage-earning capacity decision based on a material
change in her injury-related condition.
Appellant accepted a new modified-duty position at the employing establishment on
July 30, 2010. On July 22, 2014 she accepted another modified position as a passport scheduler.
The employing establishment removed appellant from her light-duty passport scheduler position
on May 4, 2015. Beginning on May 4, 2015 appellant filed a series of claims for compensation
(Form CA-7) and OWCP authorized compensation benefits. Appellant returned to full-time
light-duty work at the employing establishment on September 19, 2015 as a modified city carrier,
but stopped work that same day and filed claims for compensation. OWCP authorized
compensation benefits.
On December 1, 2015 appellant notified OWCP by telephone that she had returned to
work for approximately two hours a day delivering express mail. Appellant submitted claims for
compensation and OWCP authorized compensation for approximately six hours a day through
November 11, 2016.

2

In letters dated May 23 and July 6, 2016, OWCP informed the employing establishment
that appellant could work with restrictions and instructed the employing establishment to provide
appellant a full-time job within her restrictions.
On November 30, 2016 appellant filed a claim for compensation (Form CA-7) requesting
intermittent wage-loss compensation from November 12 through 25, 2016.
In a letter dated December 8, 2016, OWCP authorized compensation benefits from
November 12 through 24, 2016 for 32.92 hours. It found that appellant had not submitted
medical evidence supporting disability for eight hours of work on Friday, November 25, 2016.
OWCP afforded appellant 30 days to submit the necessary medical opinion evidence to establish
that she was disabled for eight hours on November 25, 2016.
Appellant telephoned OWCP on December 12, 2016 and asserted that the employing
establishment did not have work available for her on November 25, 2016, the Friday after
Thanksgiving. In one of three letters dated December 16, 2016, a manager of customer service
noted that appellant worked 16 hours and 8 minutes during the period Saturday, November 12
through November 25, 2016. The manager asserted that there was no further work available to
appellant.
On December 13, 2016 the employing establishment completed appellant’s time analysis
form and indicated that she worked less than two hours a day on November 29 and
December 1, 2, 3, 5, 7, 8, and 9, 2016 as there was no work available. Appellant used a full eight
hours of leave without pay on December 5, 2016 as there was no work available. On
December 16, 2016 OWCP authorized compensation benefits for the period November 26
through December 9, 2016 in the amount of $1,475.87.
On January 11, 2017 OWCP telephoned the employing establishment to ascertain if work
was available for appellant on November 25, 2016. The employing establishment responded that
there was work available for appellant on November 25, 2016 and that there was always work
available for appellant.
By decision dated January 11, 2017, OWCP denied appellant’s claim for eight hours of
compensation on November 25, 2016. It noted that appellant had not provided medical evidence
supporting that she was disabled on November 25, 2016 due to her accepted employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.3 The term
disability is defined as the incapacity because of an employment injury to earn the wages the

2

Id.

3

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

employee was receiving at the time of the injury, i.e., a physical impairment resulting in loss of
wage-earning capacity.4
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative, and substantial evidence a recurrence of total
disability and show an inability to perform such light duty. As part of this burden, the employee
must show a change in the nature and extent of the injury-related condition or a change in the
nature and extent of the light-duty requirements.5
OWCP regulations have codified this burden by noting that compensation for wage loss
due to disability is available only for any periods during which the employee’s work-related
medical condition prevents her from earning the wages earned before the work-related injury.
An employee is not entitled to compensation for any wage loss to the extent that evidence
establishes that an employee had medical work restrictions in place, that light duty within those
work restrictions was available, and that the employee was previously notified in writing that
such duty was available.6
ANALYSIS
The Board finds this case not in posture for a decision.
Appellant notified OWCP by telephone on December 1, 2015 that she had returned to
work for approximately two hours a day delivering express mail. The record does not contain a
copy of this job description and there is no evidence that the employing establishment offered
appellant either a full-time job within her restrictions or a part-time job working more than two
hours a day on or after December 1, 2015. OWCP authorized compensation benefits from
December 1, 2015 through November 11, 2016 for approximately six hours a day.
Appellant filed a claim for compensation on November 30, 2016 for the dates of
November 12 through 25, 2016. The employing establishment noted that on November 25, 2016
appellant used a full eight hours of leave without pay and had not provided medical evidence in
support of total disability for that day.
OWCP authorized compensation from November 12 through 23, 2016, but requested
additional information in support of appellant’s claim for eight hours of leave without pay on
November 25, 2016. A manager of customer service provided a note dated December 16, 2016
reporting that for the period September 17 through November 30, 2016 appellant had worked
15.54 hours during that period. The supervisor noted that there was no further work available to
4

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

Terry R. Hedman, 38 ECAB 222 (1986).

6

20 C.F.R. § 10.500(a).

4

her. OWCP then contacted the employing establishment via telephone on January 11, 2017 and
asked if there was work available for appellant on that date. The employing establishment
representative claimed that there was work available for appellant on November 25, 2016 and
that there was always work available for appellant.
The Board finds factual inconsistencies in the record such that it is unable to determine
whether there was appropriate light-duty work available for appellant on November 25, 2016.
On remand OWCP must develop the case and make factual findings on the status of
appellant’s employment at the time she requested compensation on November 25, 2016. Once
factual findings are made, OWCP should evaluate the evidence to determine whether appellant
established eight hours of disability on November 25, 2016.
CONCLUSION
The Board finds that this case is not in posture for decision and must be remanded for
additional development of the factual evidence from the employing establishment.
ORDER
IT IS HEREBY ORDERED THAT the January 11, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: August 28, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

